
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.15


NONCOMPETITION AGREEMENT


    THIS NONCOMPETITION AGREEMENT is made and entered into as of October 17,
2000, by and between Gregory H. Olsen, an individual ("Shareholder"), and
Finisar Corporation, a Delaware corporation ("Finisar"). For the purposes of
this Agreement, "Finisar" shall be deemed to include Finisar and its majority
owned direct and indirect subsidiaries that operate the Business of Sensors (as
hereinafter defined) during the term of this Agreement.


RECITALS

    A.  Sensors Unlimited, Inc., a New Jersey corporation ("Sensors"), is
engaged throughout the United States of America and the world in the business of
designing, developing and marketing photodetectors for optical performance
monitors and image arrays for high-resolution cameras (the "Business of
Sensors");

    B.  Pursuant to that certain Agreement and Plan of Reorganization (the
"Reorganization Agreement") dated as of August 16, 2000 by and among Finisar,
Gemstone Acquisition Corp., a Delaware corporation and wholly-owned subsidiary
of Finisar ("Sub"), Sensors and certain Sensors shareholders, Finisar is
acquiring Sensors through a merger of Sub with and into Sensors (the "Merger")
pursuant to which Sensors, as the surviving corporation, will continue to
operate the Business of Sensors as a wholly-owned subsidiary of Finisar;

    C.  Shareholder is the beneficial owner of shares of capital stock of
Sensors and is an officer or a key employee of Sensors;

    D.  Shareholder has been actively involved in the design, development and/or
marketing of Sensors' products, including the management of a key function
within Sensors; and

    E.  In consideration of and as an inducement to Finisar and Sub to
consummate the Merger, Shareholder, intending to be bound hereby, has agreed to
execute this Agreement.

    NOW, THEREFORE, the parties agree as follows:

    1.  Covenant Not to Compete.

    (a) Shareholder agrees that, for a period of three (3) years from the
Effective Time of the Merger (as defined in the Reorganization Agreement) and
for so long thereafter as he is employed by or serves as a consultant to Finisar
(the "Noncompetition Period"), he will not, directly or indirectly, individually
or as an owner, partner, shareholder, joint venturer, corporate officer,
director, employee, consultant, principal, agent, trustee or licensor, or in any
other similar capacity whatsoever of or for any person, firm, partnership,
company or corporation (other than Finisar), (a) own, manage, operate, sell,
control or participate in the ownership, management, operation, sales or control
of (i) any business that competes with the Business of Sensors, as currently
being conducted or as then being conducted (whether through stand-alone products
or broader products that include equivalent functionality), and/or (ii) any
business engaged in the research, development, design, marketing, sales,
manufacture or licensing of products that are substantially similar to or
competitive with any products of Sensors (whether through stand-alone products
or broader products that include equivalent functionality); (b) accept
employment with a customer of Sensors with the intent or purpose of depriving
Sensors of business performed by Sensors by transferring such business to a
department, division or affiliate of the customer or to a third party; or
(c) request or advise any of the customers, suppliers or other business contacts
of Sensors with which Shareholder had contact while employed by Sensors to
withdraw, curtail, cancel or not increase their business with Sensors.
Notwithstanding the foregoing, (i) Shareholder may be

1

--------------------------------------------------------------------------------

employed by an entity which engages in such activities provided that Shareholder
is employed by and performs all of his services exclusively for a division or
other business unit of such entity that is not engaged in any such activities
and (ii) Shareholder is permitted to own as a passive investor up to a five (5%)
interest in any publicly traded entity. Shareholder agrees to notify Finisar of
each employment or consulting position he accepts during the Noncompetition
Period (including the name and address of the hiring party) and will, upon
request by Finisar, describe in reasonable detail the nature of his duties in
each such position.

    (b) Notwithstanding the provisions of Paragraph 1(a) above, if Shareholder's
employment with Finisar pursuant to the Employment Agreement of even date
herewith is terminated by Finisar other than "For Cause" or by Shareholder for
"Good Reason," as those terms are defined therein, the Noncompetition Period
shall be the lesser of the period specified in Paragraph 1(a) or one (1) year
following such termination.

    2.  Nonsolicitation of Employees and Consultants.  During the Noncompetition
Period, Shareholder agrees that he will not directly or indirectly solicit,
influence, entice or encourage any person who at such time is, or who at any
time in the six (6) month period prior to such time had been, an employee of or
consultant to Finisar or Sensors to cease or curtail his or her relationship
therewith.

    3.  Covenant Not to Hire.  During the Noncompetition Period, Shareholder
agrees that he will not directly or indirectly hire or attempt to hire, whether
as an employee, consultant or otherwise, any person who at such time is, or who
at any time in the six (6) month period prior to such time had been, employed by
Finisar or Sensors.

    4.  Nondisruption; Other Matters.  During the Noncompetition Period,
Shareholder agrees that he will not directly or indirectly interfere with,
disrupt or attempt to disrupt any past, present or prospective relationship,
contractual or otherwise, between Finisar or Sensors, on the one hand, and any
of their respective customers, suppliers or employees, on the other hand.

    5.  Equitable Relief.  Shareholder acknowledges and agrees that Finisar's
remedies at law for breach of any of the provisions of this Agreement would be
inadequate and, in recognition of this fact, Shareholder agrees that, in the
event of such breach, in addition to any remedies at law it may have, Finisar,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy that may be available.
Shareholder further acknowledges that should Shareholder violate any of the
provisions of this Agreement, it will be difficult to determine the amount of
damages resulting to Finisar and that in addition to any other remedies it may
have, Finisar shall be entitled to temporary and permanent injunctive relief
without the necessity of proving damages. Notwithstanding the provisions of this
Paragraph 5, Shareholder shall be entitled to contest any such proposed
injunctive relief, or seek damages arising from any injunctive relief awarded to
Finisar, in any court of competent jurisdiction.

    6.  Acknowledgement.  Each of Shareholder and Finisar acknowledges and
agrees that the covenants and agreements contained in this Agreement have been
negotiated in good faith by the parties, are reasonable and are not more
restrictive or broader than necessary to protect the interests of the parties
thereto, and would not achieve their intended purpose if they were on different
terms or for periods of time shorter than the periods of time provided herein or
applied in more restrictive geographical areas than are provided herein. Each
party further acknowledges that Finisar would not enter into the Reorganization
Agreement and the transactions contemplated thereby in the absence of the
covenants and agreements contained in this Agreement and that such covenants and
agreements are essential to protect the value of Sensors to Finisar.

    7.  Separate Covenants.  The covenants contained in this Agreement shall be
construed as a series of separate covenants, one for each of the counties in
each of the states of the United States

2

--------------------------------------------------------------------------------

of America, one for each province of Canada, and one for each country outside
the United States and Canada.

    8.  Severability.  The parties agree that construction of this Agreement
shall be in favor of its reasonable nature, legality and enforceability, and
that any construction causing unenforceability shall yield to a construction
permitting enforceability. It is agreed that the noncompetition,
nonsolicitation, and nonhiring covenants and provisions of this Agreement are
severable, and that if any single covenant or provision or multiple covenants or
provisions should be found unenforceable, the entire Agreement and remaining
covenants and provisions shall not fail but shall be construed as enforceable
without any severed covenant or provision in accordance with the tenor of this
Agreement. The parties specifically agree that no covenant or provision of this
Agreement shall be invalidated because of overbreadth insofar as the parties
acknowledge the scope of the covenants and provisions contained herein to be
reasonable and necessary for the protection of Finisar and Sensors and not
unduly restrictive upon Shareholder. However, should a court or any other trier
of fact or law determine not to enforce any covenant or provision of this
Agreement as written due to overbreadth, then the parties agree that said
covenant or provision shall be enforced to the extent reasonable, with the court
or such trier to make any necessary revisions to said covenant or provision to
permit its enforceability and that any such limitation on the enforceability of
any such covenant or provision share not effect the enforceability of any other
covenant or provision of this Agreement.

    9.  Not an Employment Agreement.  This Agreement is not, and nothing in this
Agreement shall be construed as, an agreement to provide employment to
Shareholder. The provisions of Paragraphs 1, 2, 3 and 4 of this Agreement shall
be operative regardless of any termination of Shareholder's employment.

    10. Governing Law.  This Agreement is made under and shall be governed by,
construed in accordance with and enforced under the internal laws of the State
of New Jersey.

    11. Entire Agreement.  This Agreement, together with the Reorganization
Agreement, constitutes and contains the entire agreement and understanding
concerning the subject matter addressed herein between the parties, and
supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matter hereof, and
the parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth herein
or in the Reorganization Agreement.

    12. Notices.  Any notice or other communication under this Agreement shall
be in writing, signed by the party making the same, and shall be delivered
personally or sent by certified or registered mail, postage prepaid, addressed
as follows:

If to Shareholder:   Gregory H. Olsen
51 Cherrybrook Drive
Princeton, NJ 08540
If to Finisar:
 
Finisar Corporation
1308 Moffett Park Drive
Sunnyvale, CA 94089-1113
Attn: President
with a copy to:
 
Gray Cary Ware & Freidenrich LLP
400 Hamilton Avenue
Palo Alto, CA 94301
Attn: Dennis C. Sullivan, Esq.

3

--------------------------------------------------------------------------------

or to such other address as may hereafter be designated by either party hereto.
All such notices shall be deemed given on the date personally delivered or
mailed.

    13. Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT.

    14. Amendments; No Waiver.

    (a) No amendment or modification of this Agreement shall be deemed effective
unless made in writing and signed by the parties hereto.

    (b) No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel to enforce any provision of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

    15. Assignment.  This Agreement may be assigned by Finisar to any affiliate
of Finisar or to any nonaffiliate of Finisar that shall succeed to all or
substantially all of the business and assets of Finisar, Sensors or the Business
of Sensors. In the event of any such assignment, Finisar shall cause such
affiliate or nonaffiliate, as the case may be, to assume the obligations of
Finisar hereunder, by a written agreement addressed to Shareholder, concurrently
with any assignment with the same effect as if such assignee were "Finisar"
hereunder. This Agreement is personal to Shareholder, and Shareholder may not
assign any rights or delegate any responsibilities hereunder.

    16. Headings.  The headings of paragraphs in this Agreement are solely for
convenience of reference and shall not control the meaning or interpretation of
any provision of this Agreement.

    17. Counterparts.  This Agreement may be executed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

   

--------------------------------------------------------------------------------

Gregory H. Olsen
 
 
FINISAR CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.15



NONCOMPETITION AGREEMENT
RECITALS
